Citation Nr: 0906324	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for scars on the left 
shoulder.  

2.  Entitlement to a compensable rating for a scar on the 
abdomen.  

3.  Entitlement to a compensable rating for scars on the left 
knee and the left upper shin.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from April 
1999 to July 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO) that, in part, 
granted service connection for the scars at issue, and rated 
each noncompensable.  In January 2009, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the Veteran's claims file.  

In a May 2006 communication, the Veteran raised a claim of 
entitlement to service connection for a facial incision scar.  
That matter is referred to the RO for appropriate action.  

These matters are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

The current ratings are based on the findings on examination 
on behalf of VA (and the Service Department) which took place 
in March 2004, while the Veteran was still in service.  Based 
on his hearing testimony descriptions of the scars (and their 
resulting functional impairment), they have increased in 
severity during the intervening period of time.  Notably, 
nearly 5 years have passed since the March 2004 examination, 
and the record does not include comprehensive contemporaneous 
findings showing the current severity of the scars (and any 
associated impairment of function).  Accordingly, an 
examination to determine the current severity of the scars is 
necessary.    

Furthermore, in a letter dated in May 2006, the Veteran 
stated that in September 2005 he had pain medication 
(Diclofenac) prescribed for his scar pain at the West Los 
Angeles VA Hospital, and continued to take the medication as 
needed.  Records showing such prescription (or any treatment 
for scars) at the West Los Angeles VA Hospital in September 
2005 are not associated with the claims file, suggesting that 
there are pertinent VA treatment records outstanding which 
must be secured.  

As this appeal is from the initial rating assigned with the 
award of service connection, staged ratings are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received since his 
separation from service, then secure 
complete clinical records of all such 
evaluations and/or treatment from the 
sources identified, specifically including 
records of any evaluation or treatment the 
Veteran received at the West Los Angeles 
VA Hospital in (or around) September 2005.  
If any records sought are unavailable, the 
Veteran and his representative should be 
so notified.  

2.  The RO should then arrange for an 
examination of the Veteran to determine 
the current severity of his service-
connected abdomen, left shoulder, and left 
knee and upper shin scars.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note the locations of the 
scars and their dimensions, whether they 
are deep or superficial, whether they are 
unstable, whether they are tender and 
painful, and whether they cause any 
impairment of function (and if so, the 
functional impairment must be described in 
detail).  

3.  The RO should then readjudicate the 
claims for increase.  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

